Citation Nr: 1021876	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than February 1, 
2005 for an award of a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than February 1, 
2005 for eligibility to Dependents' Educational Assistance 
(DEA) under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young


INTRODUCTION

The Veteran served in the United States Army for more than 
twenty-two years and retired from active military duty in May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran filed an application for an increase to his 
service-connected disability evaluation and for TDIU on April 
14, 2004.

2.  The Veteran was gainfully employed as an English teacher 
from September 1980 to January 31, 2005; entitlement to a 
TDIU was awarded the day after the Veteran's last day of 
employment.

3.  The veteran's service-connected disabilities were not 
such as to prevent him from securing or following a 
substantially gainful occupation prior to February 1, 2005 
and he did not have permanent and total service-connected 
disability prior to February 1, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 1, 
2005 for the award of TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.340, 3.341, 
4.16 (2009).

2.  The criteria for an effective date prior to February 1, 
2005 for eligibility to DEA under 38 U.S.C.A., Chapter 35 
have not been met.  38 U.S.C.A. § 3501 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.807, 4.15, 38 C.F.R. § 
21.3021(a)(1)(iii) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

With regard to disagreement as to the effective date 
assigned, where, as here, entitlement has been awarded, the 
claim has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled. Furthermore, once a 
claim has been substantiated, the filing of a notice of 
disagreement with the effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Notwithstanding the above, the record 
reflects that the RO wrote to the Veteran in November 2009 
and informed him of how VA assigns effective dates of awards.  

VA's duty to assist has been satisfied.  The Veteran's 
service medical records and relevant VA medical records are 
of record.  All records identified by the Veteran as relating 
to these claims have been obtained, to the extent possible.  
The Veteran has not alleged that there is any outstanding 
evidence that would support his contention that he should be 
awarded earlier dates, and the Board is not aware of any 
outstanding evidence.  The Board finds that the record 
contains sufficient evidence to make a decision on the 
claims.  Therefore, the Board finds that the VA has complied 
with the notice and assistance requirements of the VCAA and 
its implementing regulations.

II.  Effective Date- TDIU

The Veteran contends that an earlier effective date, prior to 
February 1, 2005, should be assigned for the award of 
entitlement to TDIU.

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2)(West 
2002); 38 C.F.R. § 3.400(o) (2009); Harper v. Brown, 10 Vet. 
App. 125 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2009).  

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2009).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim and pointed out that the 
applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2009); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  See VAOPGCPREC 12-98.  With 
regard to the regulatory history of 38 C.F.R. § 3.400(o)(2), 
the GC noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  .

The Board notes that VA will award a total rating for 
compensation purposes based on unemployability when the 
evidence shows that the Veteran is precluded, by reason of 
service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience. 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).  Under the applicable regulations, 
benefits based on individual unemployability are awarded only 
when it is established that the service- connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  Under 38 C.F.R. § 4.16, if 
there is only one such disability, it must be rated at least 
60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2009).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that February 
1, 2005, is the correct date for the award of entitlement to 
TDIU.  In this regard, the evidence of record clearly 
indicates that the Veteran was gainfully employed until 
January 31, 2005.  In July 2005 the Veteran submitted VA Form 
21-4192 ("Request for Employment Information in Connection 
with Claim for Disability Benefits").  On the form he 
indicated that he performed work as an English teacher from 
September 1980 to January 31, 2005, with a salary of $28, 
620.00.  In addition, in a December 2004 letter of 
resignation addressed to the director of a high school in Toa 
Baja, where the Veteran was employed, the Veteran noted that 
his resignation was effective January 31, 2005.  He also 
noted the following, "I have worked in this school for more 
than 24 years and have come to the point where I feel that I 
can not continue working since my leg hurts me a lot, I can 
not stand for long, nor can I write the assignments on the 
blackboard..."

Further, written statements by the director of the high 
school in Toa Baja dated in October and December 2004, and 
February 2005, reveals that the Veteran was a highly 
respected school teacher who worked for twenty-four years.  
It was also noted that the Veteran was unable to stand for 
too long because of pain in his legs and for that reason, he 
resigned from teaching.  

The evidence shows that the Veteran was gainfully employed 
until January 31, 2005, when he resigned due to his service-
connected disabilities.  Pursuant to his April 2004 claim, 
the RO awarded a TDIU effective February 1, 2005, the day 
following the date his employment ended.  As noted above VA 
will award TDIU when the evidence shows that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
Based on the foregoing, the Board finds that the effective 
date of award of entitlement to a TDIU cannot be earlier than 
February 1, 2005.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009). 

The Board acknowledges the Veteran's contention that a award 
of entitlement to a TDIU should be effective from the day 
following his discharge from military service.  The record 
shows that the Veteran had a combined evaluation for 
compensation of 70 percent from May 18, 1973, the day 
following his discharge from military service.  He was 
service connected for anxiety reaction, (50 percent 
disability evaluation), arthritis of the lumbosacral and 
cervical spine (20 percent disability evaluation), left knee 
impairment (20 percent disability evaluation), gastritis and 
esophagitis (zero percent disability evaluation), 
hypothyroidism (zero percent disability evaluation).  In a 
November 1973 rating decision, the RO denied the Veteran's 
claim for a TDIU.  The RO found that the Veteran had been 
unemployed since he left military service in May 1973 and he 
had not tried to obtain employment.  It was noted that he had 
four years of high school education.  At that time, the 
Veteran was not considered unemployable by reason of his 
service-connected disabilities.  The denial of TDIU was 
sustained in a May 1975 Board decision and that decision is 
final.  See 38 U.S.C. 4004 (1970); 38 C.F.R. § 19.104 (1974); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).   

Subsequently, the Veteran obtained employment and was 
employed for more than twenty-four years as a high school 
English teacher.  Thus, entitlement to a TDIU did not arise 
the day following the Veteran's discharge from military 
service and an effective date from that time is not for 
application.

The veteran did not submit any evidence of unemployability or 
a claim for TDIU between the time of the May 1975 Board 
decision and when he submitted his claim for an increased 
rating in 2004.  Further, the veteran has not identified any 
evidence that would demonstrate that he was entitled to a 
TDIU prior to the submission of his claim in 2004.  Since it 
was not factually ascertainable that his service-connected 
disability precluded employment at any time prior to February 
1, 2005, that is the earliest date for which benefits can be 
assigned.  

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an effective date prior to 
February 1, 2005 for the award of entitlement to a TDIU, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application. There is not an approximate 
balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).



III.  Effective Date - DEA

Essentially, the Veteran contends that he should have an 
effective date earlier than February 1, 2005 for eligibility 
for DEA under 38 U.S.C.A., Chapter 35.

For the purposes of DEA under 38 U.S.C.A., Chapter 35, basic 
eligibility exists if the Veteran was discharged from service 
under conditions other than dishonorable and if he has a 
permanent and total service-connected disability.  38 
U.S.C.A. § 3501 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.807, 
21.3021 (2009).  There are other avenues through which basic 
eligibility may be awarded; however, they involve factors not 
applicable here, e.g., the death of the Veteran or if the 
Veteran is currently on active duty.  Id.

After reviewing the record, the Board finds that the Veteran 
did not meet the criteria for a permanent and total 
disability rating for compensation purposes prior to February 
1, 2005.  Therefore, an effective date for the assignment of 
an effective date prior to February 1, 2005, is not 
warranted.  Since eligibility for DEA under 38 U.S.C.A., 
Chapter 35 is predicated on a finding of permanent total 
disability in this case, the effective date of such 
eligibility cannot precede February 1, 2005.

In this case, the RO has found the Veteran to be permanently 
and totally disabled, as explained by the RO in the July 2006 
rating decision.  That determination was made based on the 
Veteran resigning from employment as a teacher, for more than 
twenty-four years, due to his service-connected disabilities.  
His resignation was effective January 31, 2005 and a award of 
entitlement to a TDIU was effective the following day, 
February 1, 2005.  As the claim for an earlier effective date 
for a TDIU was denied herein, the claim for an earlier 
effective date for the award of DEA must also be denied.  
Eligibility for DEA under 38 U.S.C.A., Chapter 35 is, 
effectively, derived from and cannot precede that date.  The 
law is dispositive of the issue; and, therefore, the appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).






ORDER

Entitlement to an earlier effective date prior to February 1, 
2005 for the award of entitlement to a total disability 
rating based on individual unemployability is denied.

Entitlement to an earlier effective date prior to February 1, 
2005 for eligibility to Dependents' Educational Assistance 
under 38 U.S.C.A., Chapter 35 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


